 

Exhibit 10.6

MASTER LOAN AND MEMBERSHIP AGREEMENT

 

American AgCredit, ACA and its Subsidiaries

 

This Master Loan and Membership Agreement (the "Master Agreement") is entered
into and made effective this December 17, 2018 by H.D.D. LLC, a California
limited liability company (collectively, whether one or more, "Borrower") and
American AgCredit, ACA ("ACA") and/or any of its now or hereinafter existing
subsidiaries (collectively, "Subsidiaries"). As of the date of this Master
Agreement, Subsidiaries are American AgCredit, FLCA ("FLCA") and American
AgCredit, PCA ("PCA").

 

From time to time Borrower may have applied for and received, or apply for and
receive in the future, loans or other financial accommodations, services or
products (collectively referred to as "Loans") from ACA and/or its Subsidiaries
(each hereinafter referred to individually and collectively as "Lender" or
"Lenders"). In addition, Borrower may request other financial services or
products from one or more Lenders. The parties wish to set forth in this Master
Agreement the general terms and conditions applicable to any loans or financial
services that may be approved by any Lender. In addition, this Master Agreement
contains general provisions applicable to required stock ownership and
membership in ACA. Notwithstanding the foregoing, Borrower acknowledges that
Lender has not committed and does not commit hereby to make any loan to or
financial services available to Borrower and that Lenders shall not be obligated
to make any Loan(s) to Borrower.

 

ACCORDINGLY, the parties agree as follows:

 

1.RULES OF COSTRUCTION. In this and any other documents evidencing Loans by
Lender to Borrower, wherever it appears appropriate from the context, each term
stated in either the single or the plural shall include both the single and the
plural, and pronouns in the masculine, feminine or neuter gender shall include
the masculine, feminine and neuter. Unless stated to the contrary, the word "or"
means "and/or" and not "either/or."

 

 

2.

APPLICABILITY OF MASTER AGREEMENT. Unless otherwise expressly stated in writing
to the contrary in connection with a specific loan, this Master Agreement
applies to all Loans that may have been or may now or hereafter be entered into
by and between Borrower and any Lender. This Master Agreement also applies to
Borrower's required membership in the ACA. This Master Agreement and any
amendments or modifications shall remain in full force and effect until all
Indebtedness of Borrower to Lender is fully performed. In the event of a
conflict between the terms of this Master Agreement and any prior Loan
Documents, the terms contained herein shall control. In the event of a conflict
between the terms and conditions contained herein and any subsequent or
simultaneously executed Loan Documents, the terms of this Master Agreement shall
control unless the subsequent or simultaneously executed Loan Document
specifically states otherwise.

 

 

3.

STANDARD REPRESENTATION AND WARRANTIES.  For each transaction

 

Master Loan and Membersh ip Agr eement (06-1 7) Page I of 19

--------------------------------------------------------------------------------

 

 

between Borrower and Lender, Borrower represents and warrants as of the date of
this Master Agreement as follows:

 

 

4.1 Authority and Power.  Borrower has the right and is duly authorized to
borrow the sums requested from Lender, to enter into any other agreement for
leases, financial products, accommodations or services and to execute, deliver
to Lender, and perform the terms of this Master Agreement and any Loan Documents
delivered to Lender. The execution, delivery, and performance of this Master
Agreement and any Loan Documents do not require the consent or approval of any
other person, regulatory authority, or governmental body, and do not conflict
with, result in the violation of, or constitute a default under: (a) any
provision of its articles of incorporation or organization, bylaws, partnership
agreement, trust agreement or any other agreement or instrument binding upon
Borrower and/or any Guarantor; or (b) any law, governmental regulation, court
decree, or order applicable to Borrower or any Guarantor.

 

3.2Qualified to Do Business. Borrower is qualified to do business in all
jurisdictions in which the Borrower transacts business and has all necessary
licenses and permits required by any such jurisdictions.

 

 

3.3

Due Organization.

 

Master Loan and Membersh ip Agr eement (06-1 7) Page I of 19

--------------------------------------------------------------------------------

 

 

3.3.1 For each Borrower that is a general or limited partnership, joint venture,
limited liability company, limited liability partnership or limited liability
limited partnership, such Borrower is duly organized and existing under
applicable state law; the individuals executing this Master Agreement and all
instruments and agreements relating to the Indebtedness are fully authorized to
execute the same and no other signature is necessary in order to bind such
Borrower; and the partnership, joint venture, limited liability company, limited
liability partnership or limited liability limited partnership agreement and
related documents provided to Lender have not been altered, amended, revoked or
replaced.

 

3.4Litigation, Governmental Action. Except as disclosed to Lender in writing,
there is no litigation with any person or any proceedings before a governmental
agency now pending or threatened against Borrower.

 

3.5Title to Collateral. All real and personal property pledged as collateral for
any Loan is owned by the Borrower, Guarantor, or other Person pledging such
collateral; such pledgor has the right and authority to pledge such collateral;
and such pledge does not require any consent or approval or operate as a default
under any other document.

 

3.6Taxes. All tax returns and reports of Borrower that are required as of the
date of this Master Agreement, or as of the date of any Loan Document, have been
filed, and all taxes due as of the date of this Master Agreement, or as of the
date of any Loan Document, have been paid, except as previously disclosed in
writing to Lender.

 

4.TERMS AND CONDITIONS OF LOANS.

 

4.1Loan Terms. Except as expressly provided to the contrary in Loan Documents
for specific Loans, the following terms shall apply to each and every loan made
by a Lender to Borrower:

 

4.1.1Customer Information and Disclosures Acknowledgement. Borrower acknowledges
and agrees that additional terms and conditions are contained in the Customer
Information and Disclosures ("Disclosure") provided to Borrower by Lender and
are incorporated into and made a part of this Agreement.

 

4.1.2Loan Charges. If applicable law sets maximum charges for a particular loan
and that law is interpreted so that the interest or other charges collected or
to be collected in connection with the Loan exceed the permitted limit, then (i)
any such charge or interest shall be reduced by the amount necessary to reduce
the charge or interest to the permitted limit; and (ii) any sums already
collected which exceed the permitted limits shall be refunded to Borrower,
without interest thereon. At the sole and absolute discretion of the Lender,
such refund may be directly refunded to Borrower or may be applied to reduce the
principal or interest portion of the Indebtedness. If a refund reduces
principal, the reduction will be treated as a partial prepayment.

Master Loan and Membership Agreement (06-17) Page 2 of 19

--------------------------------------------------------------------------------

 

 

 

4.1.3

Authorized Payments. Each Lender is authorized,  but  not
obligated,  to  pay  any  or all  of the following items:

 

 

(i)Collateral Protection, Insurance, Other Obligations. Any amounts required to
satisfy liens or otherwise protect any interest such Lender might have in any
Collateral, to maintain insurance, or to perform any other obligation of
Borrower under this Master Agreement or any other agreements with such Lender.

 

(ii)Services. The costs of any services provided by or through such Lender and
requested by Borrower, such as leasing, credit life, disability insurance, or
crop or property insurance.

 

(iii)Bill of Sale. Any bill of sale, sight or expense drafts drawn by Borrower
and presented to such Lender for payment of purchases or expenses authorized by
such Lender.

 

Master Loan and Membership Agreement (06-17) Page 3 of 19

--------------------------------------------------------------------------------

 

 

(iv)Member Stock. Any amounts required for Borrower to acquire and maintain
Member Stock.

 

 

(v)

Recording Fees, Etc. Any amounts for expenses, fees, Professional Fees, service
charges, recording fees, escrow fees, title fees, filing fees, title insurance
premiums, and all other expenses and costs incurred in connection with the
negotiation, preparation, execution, recordation, filing, insurance, and
enforcements of this Master Agreement and any other agreements in connection
with the Indebtedness.

 

 

At Lender's sole and absolute discretion, such Authorized Payment may be
disbursed by Lender as loan proceeds to a third party payee or, if payable to
Lender, by ledger entry on the books of Lender, and Lender may deduct that
amount from the unused credit available to Borrower, or in the event that no
unused credit is available, add that amount to the Indebtedness as determined by
Lender. Amounts added to the Indebtedness shall accrue interest at the same rate
as the portion of the Indebtedness to which it is added.

 

 

4.2

Loan Covenants and Conditions. Except as expressly provided to the contrary in
Loan Documents for specific loans, the following covenants and conditions apply
to each loan:

 

 

4.2.1Standard Affirmative Covenants. Borrower agrees that until the full payment
of all Indebtedness, it will, unless the Lender waives compliance in advance in
writing:

 

(i)Use of Loan Proceeds. Use proceeds of all Loans for the purposes approved by
the Lender. In no event shall Borrower use any borrowed funds or proceeds from
any Loan for any purpose that is not permitted under federal or state law.

 

(ii)Remittance of Collateral Proceed. Promptly remit to each Lender in the form
received, appropriately endorsed, all monies and proceeds from sale of
Collateral securing the applicable Loans made by such Lender except to the
extent any Loan Document provides to the contrary.

 

 

(iii)

Notices. Promptly give written notice to each Lender of:

 

 

(a)

Bankruptcy, Liquidation. or Litigation Proceedings. Any voluntary or involuntary
proceedings under federal bankruptcy laws or any state receiverships,
assignments for the benefit of creditors, or similar state actions or
proceedings affecting any Borrower or Guarantor and any litigation or court
proceedings affecting Borrower or the Collateral.

 

 

(b)Litigation. Any pending or threatened litigation or court proceeding brought
against Borrower or any Guarantor.

 

(c)Death or Disability. The death or disability of any Borrower or Guarantor

 

 

Master Loan and Membership Agreement (06-17) Page 4 of 19

--------------------------------------------------------------------------------

 

 

(d)Governmental or Regulatory Matters. Any claim by or dispute with any
governmental regulatory or law enforcement agency (including but not limited to
state or federal taxing, labor relations, environmental protection or other
agencies) involving or affecting the Borrower, any Guarantor or any Collateral.

 

 

(e)

Material Adverse Change. Any material adverse change in the Collateral or in the
financial condition of Borrower or any Guarantor.

 

 

Master Loan and Membership Agreement (06-17) Page 5 of 19

--------------------------------------------------------------------------------

 

 

(f)Events of Default. Any Event of Default and any event that, with the passage
of time or the giving of notice would, unless waived or remedied within the time
permitted, become an Event of Default.

 

(iv)Business Permits and Licenses. Maintain its existence and good standing  in
all states in which it conducts business and all rights, privileges, leases,
permits, licenses, trademarks, copyrights, and franchises necessary to conduct
its business as currently conducted.

 

(v)Agricultural and Agribusiness Operations. Conduct its business and maintain
the Collateral in an orderly and efficient manner,  consistent with good  and
sound  agricultural  practices for the area in which the operation is located
and maintain all property in working order and good repair.

 

 

(vi)

Maintain Accurate Books, Records and Permit Inspections. Maintain, on a timely
and regular basis, accurate books and records and prepare all financial
statements submitted to Lender in accordance with: (a) GAAP, or (b) any
reasonable accounting method otherwise acceptable to Lender. Permit Lender or
any agents of Lender to examine and inspect during normal business hours the
property, books, and records of each Borrower and Guarantor as and when required
by Lender.

 

 

 

(vii)

Financial and Business Information. Promptly provide Lender with information
concerning the financial and business operations and property of each Borrower
and Guarantor, including but not limited to financial reports,  in
form,  manner  and  frequency  required  by  Lender and also including the
submission of the financial information as required  in  the  most  recent
Covenant and Condition Rider to this Master Agreement.

 

 

 

(viii)

Payment of Tax Obligation. Pay all tax obligations when due, unless the
obligation to make the payment is being disputed in good faith and is being
diligently contested in all appropriate proceedings, in which event Borrower
shall notify Lender of such dispute.

 

 

(ix)Performance of All Obligations . Perform all obligations, including
obligations to pay money, as and when performance is due, whether such
obligation is owed to Lender or to other parties.

 

 

(x)

Compli ance with ERISA. To the extent applicable, comply with the requirements
of ERISA together with all regulations issued pursuant thereto.

 

 

(xi)Execution of Additional Documents. Execute such additional documents as
Lenders may lawfully require in connection with any Loan or Obligation.

Master Loan and Membership Agreement (06-17) Page 6 of 19

--------------------------------------------------------------------------------

 

 

4.2.2Standard Negative Covenants . Borrower agrees that so long as Borrower owes
any indebtedness to Lender, Borrower will not, without prior written consent of
Lender:

 

 

(i)

Material Change to Business. Dissolve or liquidate, sell, assign, lease, or
transfer all or any material part of its assets or business, or enter into any
merger, consolidation, pool, joint venture, or other combination.

 

 

 

(ii)

Change Location of Business or Collateral. Without giving prior notice of at
least thirty (30) days, change principal residence, principal
place  of  business or chief executive  office  of the Borrower or anyone
pledging Collateral  or change the physical  location  of any Collateral  except
in the ordinary course of Borrower's business.

 

 

(iii)Change in f is cal Year. Borrower or Guarantor shall not change their
Fiscal Year , unless Lender shall consent in writing to such change.

 

4.3Events of Default. The occurrence of any one or more of the following events,
unless remedied or waived by Lender, shall constitute an "Event of Default":

 

4.3.1Failure to Pav. Borrower shall fail to pay all or any portion of the
Indebtedness owed to Lender as and when due or declared due.

 

4.3.2Breach of Covenants. Borrower shall breach any covenant, term or condition,
or fail to perform any obligation under this Master Agreement or any other
agreement with Lender and such breach or failure to perform such breach or
failure shall continue for thirty (30) days from its occurrence.

 

4.3.3Breach of Warranties and Representations. Any warranty, representation, or
statement now or hereafter furnished by or on behalf of Borrower or Guarantors
to Lender to induce Lender to take or refrain from taking any action is proved
to be false or inaccurate in any material respect when furnished.

 

4.3.4Judgments, etc. Any judgment, writ, levy, lien, attachment, notice of tax
lien, or similar process shall be entered or filed against Borrower or any
Guarantor or their property and is  not  vacated, bonded, or stayed to the
satisfaction of Lender within 30 days.

 

 

4.3.5

Material Adverse Change. Any material adverse change in the financial condition
of Borrower, Guarantor or in the value of Collateral that would in Lender's
reasonable business judgment, adversely affect the ability of the Borrower to
repay the Indebtedness.

 

 

 

4.3.6

Termination, Default  of Guarantor.  Any event  of default
shall  occur  under  any guaranty or any guaranty shall be terminated by death
or dissolution of a Guarantor.

 

 

 

4.3.7

Repudiation. Borrower or any Guarantor shall
purport  to  terminate,  repudiate  or revoke any Loan Document, including any
guaranty.

 

Master Loan and Membership Agreement (06-17) Page 7 of 19

--------------------------------------------------------------------------------

 

 

4.3.8Failure to Pay Other Debts, etc. The failure to pay debts to others as and
when due or to perform obligations owed to others as and when due.

 

 

4.3.9

Bankruptcy, Insolvency Proceedings, Materiality. The commencement by or against
Borrower or any Guarantor of a voluntary or involuntary case under the federal
bankruptcy laws, as now constituted or hereafter amended, or another applicable
federal or state bankruptcy, insolvency or similar law, provided that in the
case of an involuntary bankruptcy case, such proceeding continues undischarged
or stayed for more than ninety (90) days; or the consent by Borrower or any
Guarantor to the appointment of or the taking possession with or without
Borrower's or such Guarantor's consent by a receiver, liquidator, assignee,
trustee, custodian, agent or other similar official of Borrower or such
Guarantor or of any substantial part of its property, provided that in the case
of any such proceeding without the consent of Borrower or Guarantor, such
proceeding continues undischarged or stayed for more than ninety (90) days; the
dissolution, liquidation, or winding up of Borrower's or any Guarantor's
affairs; the making by Borrower of any assignment for the benefit of its
creditors; the failure by Borrower or any Guarantor generally to pay their debts
as they become due; or the taking of any action by or on behalf of Borrower or
any Guarantor in furtherance of any of the foregoing.

 

 

4.3.10Lo s of Permits. Licenses, etc. The loss, termination, revocation of or
failure to renew any lease, license and/or permit, or any agreement with
respect  to  water,  grazing,  timber,  or marketing  rights, now held or
hereafter acquired by Borrower which, in the reasonable business judgment of any
Lender, is necessary for the continued operation of Borrower's business as it is
now conducted;

 

4.3.11Death. Dissolution. Termination. Any Borrower or Guarantor shall die,
dissolve, or otherwise terminate its existence.

 

4.3.12Wetlands and Highly Erodible Lands. The use of any portion of any Loan
proceeds for a purpose that will contribute to excessive erosion of highly
erodible land or to the conversion of wetlands to produce or to make possible
the production of an agricultural commodity, as described in 7 CFR part 1940,

Subpart G, exhibit M.

 

4.3.13Transfer of Water Rights. Borrower sells, leases, conveys, alienates, or
transfers, or enters into any agreement for the sale, lease, conveyance,
alienation, transfer or non use of any water or water right, or similar term
such as water asset, as may be defined in any deed of trust, mortgage, security
agreement or other agreement relating to the pledge of water or water rights.

 

4.4Rights and Remedies Late Charges. Increased Interest. Upon
the  occurrence  of  any  Event  of Default, Lender may, at its option and
without notice to Borrower, declare all or any part of the Indebtedness owed to
Lender to be immediately due and payable, without the necessity of any  prior
recourse to any Collateral.  Lender shall have all rights, powers, and remedies
available under this Master Agreement and under any Loan Document including
without limitation any security agreement, mortgage, deed of trust, guaranty, or
any other document  between Borrower and Lender relating to the Indebtedness
owed, or  accorded  by  

Master Loan and Membership Agreement (06-17) Page 8 of 19

--------------------------------------------------------------------------------

 

law or equity,  including  the  right  to foreclose  on any and all Collateral,
all of which rights and remedies shall be cumulative and not exclusive. All
rights,  powers,  and remedies of Lender may be exercised at any time by Lender
and from time to time after the occurrence of an event of default. All rights,
powers, and remedies of Lender in connection with any Note and any loan document
are cumulative  and not exclusive and shall be in addition to any other rights,
powers, or remedies provided  by  law  or equity.  Lender may enforce any
security interest or lien given or provided for under  any  Note or any other
document  in such  manner and in such order, as to all or any part of the
collateral as Lender, in its sole judgment, deems  necessary  or appropriate,
and Borrower, to the extent Borrower can, waives any and all rights,
obligations, or  defenses  now  or  hereafter established by law relating to the
foregoing. All rights, powers and  remedies  may  be exercised  at any time
and  from time to time after any Event of Default. The security
documents  used  by  Lender  provide  that  advances  made  by Lender shall
become part of the principal evidenced  by  any  Note, and  also
state  additional  conditions  under  which  any Note may be accelerated and
become immediately due and payable and will become subject to interest and
acceleration or default interest.

 

4.4.1Acceleration. On Borrower's default and at Lender's option, all amounts not
yet due on any Note or Obligation, including without limitation, unpaid
principal, including amounts advanced for taxes, insurance, and other expenses
provided herein, accrued unpaid interest and late charges, shall become
immediately due and payable without presentment, demand, notice of non-payment,
or protest, and without necessity for any prior recourse to any Collateral.

 

4.5Waivers. Any delay, failure, forbearance or discontinuance by Lender in
exercising any right or remedy shall not waive that right or remedy, or any
right or remedy. To be effective any waiver of default or remedies must be in
writing and signed by the Lender. No waiver of default by Lender shall operate
as a waiver of any other default or of the same default on a future occasion.

 

 

5.

LOAN DISBURSEMENT INSTRUCTIONS. The Borrower instructs Lender as follows:

 

 

5.

Authorized
Personnel.  Until  notified  in  writing  to  the  contrary,  any  one  of  the  following
individuals are authorized to make oral, electronic or written requests for
disbursements of loan funds and to direct who will receive the loan funds
(subject to the terms and conditions of this Agreement and  any supplemental
loan documents):

 

 

 

Name

Paul Egan Dolan, Ill

Karen Weaver



Tit

 

Master Loan and Membership Agreement (06-17) Page 9 of 19

--------------------------------------------------------------------------------

 

 

5.2ACI-1, Check / Wire Disbursement Instructions and Bank Deposit Information.
Unless otherwise notified in writing ACH transfers shall be made in accordance
with the information provided in the most current ACH Authorization Agreement(s)
completed by Borrower and received by Lender. Check and wire transfer
disbursements shall be made in accordance with instructions received from
authorized personnel identified in Section 5.1 above and received by Lender, or
any other supplemental loan documents, as they may be amended.

 

Any deposits made to the Borrower's account(s) shall be conclusively presumed to
have been to or for the benefit of the Borrower regardless of the fact that
persons other than those authorized to request advances may have the authority
to draw against such account(s).

 

5.3Authorized Request . All requests made by those authorized pursuant to
Section 5.1 above or by another writing signed by the Borrower shall be
irrevocable when made. The Transaction Summary delivered periodically to the
Borrower shall record all disbursements and payments made by or for the account
of the Borrower .

 

 

6.

APPOINTMENT OF AGENT TO RECEIVE LOAN DOCUMENTS.

 

6.1Appointment of Agent. The Borrower hereby designates and appoints Karen
Weaver as its special agent, with full power and authority to receive on its
behalf copies of all Loan Documents related to any Loan it might have with the
Lenders including renewal and repeat Loan Documents and any subsequent
amendments or modifications to such Loan Documents. In addition, and to the
extent permitted by law and regulations, the special agent shall also have the
authority to receive on behalf of the Borrower all other records or documents
required to be provided to Borrower.

 

 

6.2

Receipt of Loan Document by Agent . Borrower acknowledges that its agent will
receive copies of Loan Documents at the time of execution of each Loan and any
subsequent amendment or modification of each Loan contract.

 

 

 

7.

MEMBERSHIP AND VOTING AUTHORIZATION.

 

7.1Member Stock Authorization. The Borrower(s) hereby authorize(s): Paul Egan
Dolan, III to exercise Borrower's voting rights and to request a conversion of
Member Stock from one class to another or the retirement or transfer of all or
part of Member Stock. Borrower(s) hereby authorize Lender to make checks for any
dividends which may be declared or checks for canceled Member Stock proceeds
payable to H.D.D . LLC as sole payee. Lender will issue Internal Revenue Service
Form 1099-PATR in the name of the party authorized to receive dividends
hereinabove.

 

7.2Security Interest. Pursuant to Federal statute and regulation, the ACA and
its Subsidiaries have a lien on all of the Borrower's Member Stock and any
dividends payable thereon to secure all Indebtedness. In addition, the Borrower
hereby grants to the ACA and its Subsidiaries a security interest in its Member
Stock and any dividends thereon to secure

Master Loan and Membership Agreement (06-17) Page 10 of 19

--------------------------------------------------------------------------------

 

any now existing or hereafter-arising Indebtedness. In the Event of Default, in
addition to all other rights and remedies the Lender may have, at the sole and
absolute discretion of the Lender, the Lender may retire the Borrower's Member
Stock and apply the proceeds to reduce the Indebtedness. Other important terms
governing the Member Stock are contained in the ACA bylaws and the brochure with
respect thereto that Borrower hereby acknowledges having previously received.
Borrower also hereby acknowledges that pursuant to Federal statute and
regulations the Member Stock cannot be transferred, sold or retired by Borrower
or by any successor-in-interest to Borrower.

 

 

8.

AUTHORIZATION TO OBTAIN AND SHARE INFORMATION.

 

8.Information Requests.   Borrower hereby authorizes each Lender to make such
inquiries and gather such information as the Lender deems necessary and
reasonable, from time to time, concerning any information provided to the
Lender. Each Lender is also authorized to make credit inquiries, verify credit,
verify employment and obtain credit agency reports regarding Borrower. Borrower
further authorizes the Lenders to provide credit information and their credit
experience to other Farm Credit Institutions and creditors.

 

8.2USA PATRIOT Act. Lender hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of pub. L. 107 56 (signed into
law October 26, 2001)) (the "Act") , Lender  is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow Lender to
identify the Borrower in accordance with the Act. Borrower shall, promptly
following a request by Lender, provide all documentation and other information
that Lender requests in order to comply with its ongoing obligations under
applicable "know your customer" and anti-money laundering rules and regulations,
including the Act.

 

 

9.

AUTHORIZATION TO USE E-MAIL AND OTHER ELECTRONIC FORMATS.

 

9.1Authorization and Procedures. Borrower hereby acknowledges that from time to
time it may communicate with Lender in electronic format (e.g. e-mail, internet,
intranet or means of transmission, storage, retrieval, or communication other
than a paper bearing an inked signature), by telephone or by facsimile. Unless
otherwise agreed by the parties, the Lender may rely on electronic
communications in the same manner as it relies on written forms of
communication. The following shall apply to e-mail and other forms of electronic
communications:

 

9.1.1Electronic Signatures. Any transmission that bears any of the signatures or
symbols set forth in the Loan Disbursement Instructions contained herein shall
be deemed to  be signed  by the Borrower with the intent of being bound thereby.
The Lender's authorized signature for purposes of electronic communications
shall be the name of the applicable Lender followed by the name and title of the
individual sending the communication. If the Lender adopts a particular
authentication program, any  document  bearing the proper authentication of the
Borrower shall be deemed to have been executed by the Borrower.

 

 

9.1.2

Authorization. The Borrower also hereby agrees, unless otherwise indicated to
the contrary herein, that the Lenders and Borrower may communicate with each
other through notices, offers, proposals, acceptances, agreements and
modifications

 

Master Loan and Membership Agreement (06-17) Page 11 of 19

--------------------------------------------------------------------------------

 

 

by any tangible or electronic medium, including writings, faxes, or e-mail
messages.

 

 

 

9.1.3

Procedures. Unless agreed to the contrary by record authenticated  by  both the
Lender and the Borrower, the following procedures will apply to electronic
communications:

 

 

 

(i)

The Lender must establish to its sole and absolute satisfaction that the Lender
and the Borrower can communicate effectively and reliably.

 

 

 

(ii)

In the event that either party learns that the electronic means of communication
is malfunctioning, it shall use other forms of communication and
shall  promptly  notify  the other party of the problem.

 

 

 

(iii)

Confirmation  of receipt  of the  transmission  may  be required  at the
option  of the

Lender.

 

 

9.1.4

Disclosures. Disclosures required by law or regulation may be made by e-mail or
through access to the internet or intranet to the extent that law permits such
disclosures.

 

 

 

9.2

Revocation. Borrower may notify Lender that it no longer wishes to communicate
electronically and the Lender shall stop electronic communications upon receipt
of such notice. Communications sent or received prior to receipt of such notice
shall remain effective.

 

 

9.3Record Preservation. Lenders reserve the right to record and retain
telephonic requests and other forms of data transmissions for their records. In
the event of a conflict between Borrower's records and Lenders' records, the
Lenders' records will govern.

 

9.4Use of Electronic Documents. Electronically stored copies of this Master
Agreement or other documents related to transactions with Lender are considered
to be the true, complete, valid, authentic and enforceable records of this
Agreement and the Borrower's other transactions with Lender, admissible in
judicial or administrative proceedings to the same extent as if the documents
and records were originally generated and maintained in printed form. Borrower
agrees not to contest the admissibility or enforceability of Lender's
electronically stored copies of this Master Agreement or any other documents
generated with respect to any existing or future loans.

 

Master Loan and Membership Agreement (06-17) Page 12 of 19

--------------------------------------------------------------------------------

 

 

 

10.

INTEREST RATE CONVERSIONS.

 

10.1 Appointment of Agent to Negotiate and Agree to Interest Rate Conversions.
Borrower hereby appoints(s): Paul Egan Dolan, III and Karen Weaver, acting
separately or together each of who shall be hereinafter referred to as "Interest
Rate Pricing and Conversion Agent" to take the following actions on behalf of
the Borrower collectively and each Borrower individually:

 

10.1.1 Interest Rate Conversions. Request, negotiate and enter into one or more
agreements with Lender for: (a) choosing an interest rate product or option and
an interest rate quote to be made applicable to loans now existing or to be made
in the future; (b) options to lock specific interest rates in accordance with
Lender's procedures; (c) payment of fees in order to lock rates and/or convert
or otherwise obtain the negotiated rate; (d) compensating Lender for losses and
costs incurred by Lender as a result of Borrower's failure to accept loans in
full or in part with the committed interest rates and interest options
negotiated by the Interest Rate Pricing and Conversion Agent; and (e) the
conversion of the rate(s) of interest and/or methodologies for calculating the
rate(s) of interest applicable to existing loans, loans made contemporaneously
herewith or loans to be made in the future by Lender to Borrower to such other
interest rates and/or interest methodologies as may from time to time be offered
by Lender, subject to terms and conditions set forth by Lender.

 

I 0. 1.2 Execute Agreements. Execute additional documents as Lender may require
giving full force and effect to any act or action authorized by Section IO of
this Master Agreement and to any interest rates and/or interest rate
methodologies negotiated by the Interest Rate Pricing and Conversion Agent on
behalf of the Borrower.

 

10.2    Indemnity.   Borrower  hereby agrees to indemnify  and  hold the
Lenders  free and harmless from  any and all liability, costs, fees, and damages
Lenders may incur as a result of or in relation to Lenders' reliance on the
appointment contained in this Section I 0.

 

 

11.

FUNDS HELD ACCOUNTS.

 

11.1
Establishing  Funds  Held  Accounts,  Maximum  Amounts.  With  the  consent  of  Lender  and  upon
execution of this Master
Agreement,  Borrower  may  establish  one  or  more  accounts  (each  of  which  accounts  shall
hereafter be referred to as a
"Funds  Held  Account")  by  providing  Lender  with  funds  for  deposit  and  instructions
requesting that Lender place such funds in a
Funds  Held  Account.  Section  I  I  of  this  Master  Agreement  and  Lender's
Funds Held Policy, as the same may be modified from time to time, shall govern
Funds Held Accounts. The maximum aggregated
balance  of  the  Borrower's  Funds  Held  Account(s),  including  compounded  interest,  shall  not  exceed  an
amount equal to the aggregate of
all  of  Borrower's  combined  Loan  commitments  and  Loan  balances  and  shall  be
consistent  with  federal  laws  and  the  Lender's  policies,  as  may  be  amended  from  time  to  time.  Absent  the  occurrence
of an Event of Default, amounts in excess
of  the  maximum  balance  will  be  remitted  to  Borrower  or  other  parties

Master Loan and Membership Agreement (06-17) Page 13 of 19

--------------------------------------------------------------------------------

 

designated in the Loan Documents to receive loan proceeds unless Borrower and
Lender agree otherwise in writing.

 

11.2      Rate of  Interest.   The  rate of  interest applicable  to  Funds
Held  Accounts  is an  unpublished  variable
rate  that  may  be  changed  by  the  Lender  effective  on  the  first  day  of  each  month.  Interest  shall  compound  monthly
and be calculated on  the  basis  of  a
365  day  year,  for  actual  number  of  days  elapsed.  Interest  will  begin  to  accrue  on
the day funds are credited to the account if the funds  are
received  before  2:00  P.M.  in  the time  zone  in  which  Lender resides on a
Business Day and on the next Business Day after funds are received if the funds
are received after 2:00

P.M. in the time zone in which Lender resides.

 

11.3 Funds Held Statements. Interest earned on the Funds Held Account is
reported periodically in the Transaction Summary and annually to the Internal
Revenue Service on Form 1099-I. Additionally, deposits, withdrawals, and amounts
in the Funds Held Account will be reflected on the Transaction Summary. Unless
Borrowers object to the Transaction Summary within thirty (30) days after the
Transaction Summary has been sent, the information contained in the Transaction
Summary shall constitute evidence of the information stated therein.

 

11.4Withdrawal. The Borrower or party authorized in Section 11.9 below may
withdraw funds from the Funds Held Account in accordance with the terms and
conditions set forth below and any other restrictions that Lender and the
Borrower may agree to by a signed writing or other authenticated record.
Provided that the Borrower, under the terms and conditions of this Master
Agreement and any Loan Documents or other agreements with Lender, is not then in
default and there is no event which would become, unless waived or remedied, an
Event of Default with the passage of time or the giving of notice or both,
Borrower may withdraw funds from the Funds Held Account for the following
purposes and under the following conditions:

 

11.4.1For application against the Loans or for other agricultural purposes.
Withdrawals may be made for non-agricultural purposes under extenuating
circumstances subject to the prior written approval of Lender. Such purposes
would include medical emergencies, disaster losses and dissolution of Borrower.

 

 

11.4.2

Funds to be withdrawn must have been in the Funds Held Account for longer than
seven

(7) days or until such time as the Lender determines that such funds are good
funds. In the event that, for whatever reason, funds in the Funds Held Account
are withdrawn and such funds are subsequently discovered not to have been good
funds, the funds must be returned to the Lender immediately, without the
necessity of demand or presentment by the Lender. Failure to return said funds
shall constitute an Event of Default on all Obligations owed by Borrower to
Lender.

 

11.4.3Unless otherwise agreed to in this Master Agreement or in another writing
signed by the Borrower and the Lender, all funds withdrawn or disbursed from
Borrower's Funds Held Account will be made payable to the Borrower or other
parties designated in the Loan Documents to receive loan proceeds and in the
manner set forth therein.

 

11.4.4Withdrawal requests may be made in writing, by telephone, by fax or in an
electronic form acceptable to Lender. (E-mail requests will be permitted only
with the prior

Master Loan and Membership Agreement (06-17) Page 14 of 19

--------------------------------------------------------------------------------

 

written consent of the Lender.) Requests must be made at least twenty-four (24)
hours prior to withdrawal. Withdrawals may be made only on a Business Day.

 

I 1.4.5 Lender, with the written agreement of the Borrower may agree to fu11her
restrictions on the Borrower's ability to withdraw funds from the Funds Held
Account.

 

 

11.5

Automatic Application of Funds Held in the Eve nt of Default. In the event that
the Borrower is in default on any Obligations to Lender, the Lender, in its sole
and absolute discretion, may apply the funds in the Funds Held Account to the
Indebtedness in any order deemed appropriate by the Lender, in its sole and
absolute discretion. In addition, unless the Borrower and the Lender agree in
writing to the contrary, the Lender may, in its sole and absolute discretion,
automatically apply amounts in the Funds Held Account to scheduled loan payments
if such loan payments are not made prior to their respective due dates.
Application of funds in the Funds Held Account will not relieve the Borrower of
its obligation to pay any remaining Obligations to Lender. If the amount in the
Funds Held Account is insufficient to make all such payments, the Lender shall
apply the amounts in any order that it deems appropriate, in its sole and
absolute discretion.

 

 

 

11.6

Security Interest and Liens. Borrower hereby grants to Lenders a security
interest in the Funds Held Account to secure the obligations of Borrower to
Lenders. Lenders will not accept liens or claims on the Funds Held Account from
other creditors of the Borrower. Borrower acknowledges that there are no other
claims against the Funds Held Account as of the date of this Master Agreement.
For so long as funds are on deposit in the Funds Held Account, the Borrower
hereby appoints the Lenders and each of them as its attorneys-in-fact for the
following purposes: to do all acts and things which the Lenders may deem
necessary or advisable to perfect and continue to perfect the security interest
created by this Agreement and, upon an Event of Default to preserve, process,
develop, maintain and protect the collateral, to protect the Lenders' security
interest therein and to take such actions as will enable the Lenders to receive
the benefit of their security interest in the funds in the Funds Held Account.

 

 

11.7Amendments to Funds Held Account Terms and Conditions. The terms and
conditions set forth in Section 11 of this Master Agreement are subject to
amendment by the Board of Directors of the Lender or pursuant to law or
regulations. Amendments to this Section 11 required by law or regulation will
become effective immediately. For all such other changes, the change will become
effective on the first day of the month after the change has been authorized or
on such other date as the Board of Directors may authorize. Lender shall provide
written notice of such change in accordance with Section 13.l of this Agreement.

 

11.8Funds Held Account Termination. Lender reserves the right to terminate the
provisions of Section 11 of this Master Agreement at any time.

 

11.9Appointment of Agent - Funds Held Account. Borrower hereby appoints Paul
Egan  Dolan, III or  Karen Weaver as its attorney-in-fact for the purpose of
making deposits  and  withdrawals  from  any  Funds  Held Account of Borrower.
The Lender, however, may in its sole discretion, require the signatures of all
Borrowers. This appointment may be revoked by a record authenticated by the
Borrower delivered  to  Lenders  in  accordance  with Section 13.20 of this
Master Agreement.

 

11.10Funds at Risk. The funds deposited in the Funds Held Account are at risk
and are not insured. Borrower is solely dependent on the commitment and
financial condition of the Lender with respect  to the  Lender's ability to
honor  the  terms and  conditions contained  in

Master Loan and Membership Agreement (06-17) Page 15 of 19

--------------------------------------------------------------------------------

 

Section  11 of this Master  Agreement,  including the  repayment of all funds in
the Funds Held Account and the payment of any interest on said funds.  In the
event  Lender  were to become insolvent and liquidated, the funds in the Funds
Held Account would be applied against any outstanding Loan from Lender. Any
funds in excess of the total outstanding balance of all Loans  would  be
at  risk and  subject  to the claims of Lender's creditors.

 

12.FEES AND CHARGES OF ATTORNEYS AND OTHERS. If Lender incurs Professional Fees,
then, to the extent permitted by law, the reasonable amount of said Professional
Fees incurred by Lender shall be payable on demand, or each Lender may, as its
option, add the amount of such Professional Fees to the principal amount of the
Loan and an appropriate amount of Member Stock as required by such Lender's
bylaws and FCA regulations. Each Lender thereafter may charge interest on such
amount at the interest rate then applicable to the principal.

 

Professional Fees covered by this provision may include charges for the
following:

 

12.1Loan Documentation. The negotiation, preparation, modification, or renewal
of this Master Agreement or Loan Documents;

 

12.2Enforcement of Rights and Remedies. Advising Lender concerning rights and
obligations with regard to the Indebtedness, or Collateral, including advising
Lender with regard to Borrower's exercise of any rights under any federal or
state law, regulation, policy or program;

 

12.3Litigation, Etc. Any litigation, dispute, proceeding or action, whether
instituted by Lender, Borrower, or any other Person, relating to or affecting
the Indebtedness, the Collateral, Guarantor or Borrower's affairs, including
representation of Lender in any bankruptcy, insolvency, or reorganization case
or proceeding instituted by or against Borrower or any Guarantor, and any
attempt by a Lender to enforce any rights against Borrower;

 

12.4Collateral. The inspection, verification, protection, collection,
processing, sale, liquidation, disposition or exercise of enforcement of rights
with respect to the Collateral;

 

12.5Appraisal. The cost of any appraisal or evaluation of Collateral, which
Lender may from time to time obtain as part of Lender's reasonable
administration of the Indebtedness; and

 

 

12.6

Guaranties. Any of the type of expenses referred to in Sections 12.1 through
12.5 above incurred by a Lender in connection with any Guaranty.

 

 

 

13.

MISCELLANEOUS.

 

13.1   Notices.  Any notice, demand, or communication required or permitted to
be given by any provision of this Master Agreement will be in writing or
electronic form and will be deemed to have been given when delivered personally
or by facsimile receipt

Master Loan and Membership Agreement (06-17) Page 16 of 19

--------------------------------------------------------------------------------

 

confirmed to the party designated to receive such notice or on the date
following the date sent by overnight courier or on the third business day after
the same is sent by United States mail, postage and charges prepaid, directed to
the following addresses or to such other or additional addresses as any party
might designate by written notice to the other party:

 

If to the Lender:

P.O. Box 1330

Santa Rosa, California 95402-1330 Facsimile: (707) 545-7200

E-mail address: santaro sabranch@agloan.com

 

If to the Borrower:

125 Foss Creek Circle Healdsburg, California 95448

 

13.2Effectiveness. The authorizations contained herein shall remain in effect
for all transactions with the Lender until Borrower revokes the authorizations
in a signed writing and delivers the revocation to the Lender. Such revocation
shall not be effective until thirty (30) days after receipt by the applicable
Lender. Such revocation shall be prospective only and shall not have retroactive
effect.

 

13.3Amendments . This Master Agreement may only be amended in writing signed by
both Borrower and Lender except that Lender may unilaterally waive conditions or
provisions favorable to it by giving Borrower notice of such waiver in a manner
consistent with Section 13.1 above. If a Borrower is a partnership, joint
venture or similar entity, and the composition of the entity changes, then a new
member or partner of the entity may be added to and bound by this Master
Agreement without the consent of the other Borrowers. Notwithstanding the
foregoing, the addition or deletion of a Borrower shall not result in a change
of any of the authorizations contained herein unless all of the Borrowers
consent.

 

13.4 Signatures. Documents Signed in Counterparts. Facsimile
Signatures.  Borrower acknowledges that any of the signatures or symbols set
forth on this Master Agreement will constitute Borrower's signature for the
purpose of evidencing Borrower's intent to be bound by this Master Agreement and
any other agreements and Loan Documents delivered to Lender and Lender shall
have no obligation to inquire further into the authenticity of said signatures.
If Borrower is a corporation, partnership, limited liability company, etc.,
Borrower may change the signatures authorized herein by delivering to Lender the
appropriate forms evidencing a change in signatories. Any form used to authorize
additional or changed signatures must include sample signatures of those persons
authorized to sign on behalf of the Borrower. Once accepted by Lender, such
signatures will supersede those affixed to this Master Agreement. Borrower and
Lender agree that, unless otherwise expressly stated, all agreements and Loan
Documents to be signed by Borrower or any Guarantor may be executed in any
number of counterparts, each of which shall be an original but all of which
together shall constitute one instrument. The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signatures

Master Loan and Membership Agreement (06-17) Page 17 of 19

--------------------------------------------------------------------------------

 

thereon provided that such signature page is attached to any other counterpart
identical thereto having additional signature pages executed by any other party.
At Lender's discretion, facsimile signatures by Borrower or any Guarantor may be
acceptable.

 

13.5 MUTUAL WAIVER OF JURY TRIAL.  TO  THE  EXTENT  PERMITTED  BY APPLICABLE
LAW, THE PARTIES WAIVE ANY RIGHT TO A TRIAL BY JURY WITH RESPECT TO ANY ACTION
OR PROCEEDING (i) BROUGHT BY BORROWER, ANY LENDER, OR ANY PERSON RELATING TO (a)
THE LOANS OR ANY UNDERSTANDINGS OR PRIOR DEALINGS BETWEEN THE PARTIES OR (b) THE
LOAN DOCUMENTS, OR, (Ii) TO WHICH ANY LENDER OR BORROWER IS A PARTY.

 

13.6Hazardous Substance Indemnity. Borrower indemnifies and agrees to hold
Lender harmless for, from and against any losses or damages suffered by such
Lender that arise from the Release, threatened release, discharge, manufacture,
use, storage, transportation or presence of any Hazardous Substance in
connection with the business of Borrower or on any real property owned or
occupied by Borrower, whether pledged as security for any loan or not. The
indemnity covers the officers, directors, agents, and attorneys of Lender and
extends to attorneys' fees and other costs and expenses incurred by Lender in
connection with the foregoing. NOTWITHSTANDING ANY OTHER PROVISION OF THIS
MASTER AGREEMENT OR THE LOAN DOCUMENTS, THIS INDEMNITY SHALL SURVIVE REPAYMENT
OF THE INDEBTEDNESS.

 

13.7Obligations of Each Person Under This Master Agreement. The
liability  of  each  Borrower executing this Master Agreement shall be that of
co-maker and not that of an endorser, guarantor or accommodation  party and
shall be joint and several. The separate property of
any  married  person  executing  this Master  Agreement shall be liable for the
indebtedness evidenced by this Master Agreement and the Loan Documents.

 

13.8Specific Waiver of Each Borrower or Any Guarantor. The Indebtedness of each
Borrower or Guarantor of any type under any Loan Document is independent of the
Indebtedness of all other Borrowers and Guarantors. Each Borrower expressly
waives any right to require Lender to proceed against any other Borrower or
Guarantor, to proceed against or exhaust any Collateral, to pursue any remedy
Lender may have at any time, and the benefit of any statute of limitations
affecting its liability under this Master Agreement or any  other  Loan
Document. Each Borrower waives any and all defenses arising by reason of (i) any
disability or other defense  of  any  other Borrower or Guarantor with respect
to the Indebtedness owed to Lender, (ii) the termination  for any
reason  whatsoever of the liability of any other Borrower or Guarantor, (iii)
any act or omission of Lender that directly  or indirectly  results in or aids
the discharge or release of any other Borrower, any Guarantor, or any
security  interest  or lien  provided  by any Borrower or Guarantor, (iv) the
failure by Lender to perfect any security interest or lien on any Collateral,
and

 

(v)

an election of remedies by the Lender, even though that election of remedies,
such as a nonjudicial foreclosure with respect to Collateral for this Master
Agreement, has destroyed the Borrower's or Guarantor's rights of subrogation,
contribution, reimbursement, indemnity, set off, or other recourse against
another Borrower or Guarantor by the operation of any applicable anti-deficiency
statutes.

 

 

Each Borrower agrees that Lender may at any time, without notice, release all or
any part

Master Loan and Membership Agreement (06-17) Page 18 of 19

--------------------------------------------------------------------------------

 

of the security for the Indebtedness (including all or any part of the premises
covered by the referenced mortgage or deed of trust), grant extensions, change
terms of payment, deferments, renewals or reamortizations of any part of the
Indebtedness, and release from personal liability any one or more of the parties
who are or may become liable for the Indebtedness; all without affecting the
personal liability of any other party. Borrower and any endorsers of the
Indebtedness also severally waive any and all other defense or right of offset
against the holder thereof. No Borrower or Guarantor shall have any right of
subrogation, contribution, reimbursement, indemnity, set off, or other recourse
and waives the benefit of, or any right to participate in, any Collateral until
such time as all of the Obligations owed by Borrower to any Lender under any
Loan shall have been paid in full. Each Borrower, to the extent it may lawfully
do so, waives any defense under any applicable anti-deficiency statutes relating
to the recovery of a deficiency after a foreclosure sale of such property.

 

Each Borrower represents and warrants to Lender that it has
established  adequate  means of obtaining  from each other Borrower or
Guarantor, on a continuing basis, information pertaining to the businesses,
operations and conditions (financial or otherwise) of each other Borrower and
Guarantor and their respective properties, and each Borrower now is and will be
familiar with the businesses, operations and conditions (financial  or
otherwise)  of each other Borrower and its properties. Each Borrower waives
and  relinquishes  any  duty  on the part  of Lender  (if such  duty exists) to
disclose to any Borrower any matter, fact or thing related to the businesses,
operations, or conditions (financial or otherwise) of any other Borrower or
Guarantor or its properties. Without limiting the generality of the foregoing,
each Borrower waives any defenses or rights arising under or of the kind
described in California Civil Code sections 2795, 2808, 2809, 2810, 2815, 2819
through 2825 (inclusive), 2832, 2839, and 2845 through 2850 (inclusive) and
similar laws in other jurisdictions.

 

Each Borrower agrees that nothing shall discharge or satisfy the liability  of
such  Borrower  to Lender except the full and indefeasible payment and
performance of all Borrowers' indebtedness and obligations to  Lender  with
interest. Borrowers' indebtedness and obligations to Lender shall
not  be  considered  indefeasibly  paid  until  all payments to Lender are no
longer subject to any right, by any  person, to  invalidate  or set  aside
such  payments or to seek to recoup the amount of such  payments or to declare
such payments to be fraudulent or preferential.  In the event  any portion of
any such payments shall be set aside or restored, then each Borrower shall be
liable for the full amount Lender is required to repay, plus any costs and
expenses (including attorneys fees) paid by Lender in connection therewith. Each
Borrower and Guarantor waives notice of any and all
favorable  and  unfavorable  information, financial or other, about any other
Borrower, heretofore,  now, or hereafter learned  or acquired  by  Lender,
and  all other notices  to which any Borrower might otherwise be entitled. Each
Borrower understands and agrees that the foregoing waivers

Master Loan and Membership Agreement (06-17) Page 19 of 19

--------------------------------------------------------------------------------

 

are waivers of substantive rights and defenses to which such Borrower might
otherwise be entitled under state and/or federal law. The rights and defenses
waived include, without limitation, those provided by any and all applicable
laws of suretyship and guaranty, anti-deficiency laws, and the Uniform
Commercial Code. Each Borrower acknowledges that it has provided these waivers
of rights and defenses with the intention that they be fully relied upon by
Lender.

 

13.9Applicable Law. Enforcement of this Master  Agreement,  and any other
Loan  Document  executed in connection herewith shall be governed by and
construed  in accordance  with  federal  laws to the extent  applicable, and
shall otherwise  be governed  by the laws of the state in which Borrower  is
domiciled  or, if more than one or in  not a state of the United States of
America, then the state in which this Master Agreement was executed by Lender.

 

13.10Choice of Forum. Any dispute that arises under or relates to this Master
Agreement or any Loan Document (whether contract, tort, or both) shall be
resolved in a forum selected by the applicable Lender. Unless otherwise required
by law or requirements for enforcing of rights, the forum in which any branch
office of Lender is located shall be deemed appropriate.

 

13.11Integration Clause . This Master Agreement, all Notes, any Loan Documents,
and any and all modifications thereof, executed by any Lender and Borrower in
connection herewith or hereafter, or as required by this Master Agreement are
the final expression of and constitute the entire agreement between Borrower and
the applicable Lender and supersede all prior negotiations, communications,
discussions, oral agreements, and promises concerning this Master Agreement, the
Notes, and Loan Documents. The Master Agreement, Notes, and Loan Documents do
not include any loan application or any written correspondence submitted by
Borrower to Lender that has not been agreed to by Lender in writing. This Master
Agreement, the Notes contemplated hereby, and any other Loan Documents may be
amended or modified only by a written instrument executed by each party hereto
and may not be contradicted by evidence of any prior or contemporaneous oral
agreement between the applicable parties.

 

13.12Severability. If one or more of the provisions of this Master Agreement or
any other Loan Document is deemed or held to be invalid,
illegal,  unenforceable  or against  public  policy  in any  respect, the
validity,  legality, and enforceability of the remaining provisions shall not in
any way be affected or impaired.

 

13.13Captions . Captions used in this Master Agreement and in any of the Loan
Documents are inserted only as a matter of convenience and for reference, and in
no way define, limit or describe the scope or intent of any term or provision.

 

 

13.14

No Waiver. No waiver of any action or default by any party will be implied from
the failure or delay by any other party to take any action in respect of such
action or default. The express waiver of any condition precedent or default will
not affect any other default or extend any period of time for performance other
than as specified in such express waiver. One or more waivers of any default or
performance of any provision of this Master Agreement will not be deemed a
waiver of any subsequent default or the performance of the same provision or any
other provision. The consent to or approval of any act or request by any party
will not be deemed to waive or render unnecessary the consent to or approval of
any subsequent or similar act or request. The partial exercise of any right or
remedy under this Master Agreement will not

 

Master Loan and Membership Agreement (06-1 7) Page 15 of J9

--------------------------------------------------------------------------------

 

 

preclude any other or further exercise thereof or the exercise of any other
right or remedy. The course of dealing between the parties will not be deemed to
amend the terms of this Master Agreement or to preclude any party from
exercising the rights and remedies herein contained notwithstanding such course
of dealing. The rights and remedies provided in this Master Agreement are
cumulative, and no right or remedy will be exclusive of any other or of any
other right or remedy at law or in equity which any party might otherwise have
by virtue of a default under this Master Agreement; and the exercise of any
right or remedy by any pmiy will not impair such party's standing to exercise
any other rights and remedies.

 

 

13.15Survival. All representations and warranties of Borrower contained in any
of the Loan Documents or this Master Agreement will survive the execution and
delivery of such Loan Document and this Master Agreement.

 

13.16Binding Effect. This Master Agreement will inure to the benefit of and
bind  the  respective successors and permitted assigns of the parties.

 

13.17No Jojnt Venture. Nothing contained in this Agreement will be construed to
constitute the Lender as a joint venturer with the Borrowers or any Guarantor or
to constitute a partnership.

13.18No Third Party Beneficiaries. Burrower and Lender agree that anything
herein to the contrary notwithstanding, there are no third party beneficiaries
of this Master Agreement or any Loan Document.

 

13.19Cooperation. Borrower shall execute and deliver all such additional
documents, instruments, and agreements and take all such other actions as
necessary to create, ratify, protect, evidence and defend Lender's rights under
this Master Agreement, all Loan Documents and, in particular, Lender's liens or
security interest in personal property or real property, Borrower also
authorizes Lender to record UCC-1 Financing Statements and amendments as
appropriate to perfect and protect the security interests created by any Loan
Documents. In addition, Borrower, as appropriate, shall execute and deliver at
any time and from time to time upon Lender's request any notifications to third
parties as are necessary to evidence the security interest provided for in any
Loan Documents, and to provide for payment of any accounts or other amounts
receivable which are Collateral or the proceeds of Collateral.

 

13.20 Termination or Revocation of Authorization . All directions,
authorizations and appointments contained herein are effective as of the date of
this Master Agreement and shall remain in full force and effect until revoked or
terminated as set forth herein. Revocations by Borrower of any of these
directions, authorizations or appointments shall be in writing signed and dated
by the Borrower(s), The revocation shall not be effective until thirty

(30) days after the Lender has received the revocation notice. The death or
dissolution of any Borrower shall terminate the directions, authorizations or
appointments set forth herein and such termination shall take effect thirty (30)
days after Lender receives notice of the death or dissolution, All such
terminations and revocations shall be prospective only. The authorizations and
instructions contained herein are intended to facilitate transactions, Lender
may, in its sole and absolute discretion, from time to time require
re-authorization or reappointments.

 

In witness whereof, the parties have signed this on the date first set forth
above.

Master Loan and Membership Agreement (06-1 7) Page 15 of J9